Exhibit 10.10

Execution Copy

Share Encumbrance and Pledge Agreement

Dated 3 January 2006

TuranAlem Securities JSC

(“Securities Agent”)

Transmeridian Exploration, Inc. and Bramex Management, Inc.

(“Shareholders”)



--------------------------------------------------------------------------------

Share Encumbrance and Pledge Agreement

Dated 3 January 2006

Between

 

(1) TuranAlem Securities JSC (“Securities Agent”), a joint stock company
incorporated and existing under the laws of the Republic of Kazakhstan;

 

(2) Transmeridian Exploration, Inc. (“TME”), a company registered under laws of
the British Virgin Islands, and Bramex Management, Inc. (“Bramex”), a company
registered under laws of the British Virgin Islands (Bramex, jointly with TME,
shall be referred to as the “Shareholders”).

Recitals

 

A The Shareholders own the Shares in Caspi Neft TME JSC (as defined below);

 

B TuranAlem Securities JSC, Transmeridian Exploration, Inc. and Bramex
Management, Inc. executed the Conditional Share Transfer Agreement (as defined
below) providing for the Share Transfer from the Shareholders to the Securities
Agent;

 

C With a view to securing the performance of obligations of the Shareholders
towards the Securities Agent under the Conditional Share Transfer Agreement, the
Shareholders have agreed to encumber and pledge the Shares to the Securities
Agent.

It is hereby agreed by the Parties as follows:

 

1 Definitions

In this Agreement, unless there is a specific provision to the contrary or where
the context otherwise requires, words defined in the Conditional Share Transfer
Agreement shall have the same meaning herein. In this Agreement the following
terms shall have the meanings (such meanings to be equally applicable to both
the singular and the plural forms thereof) given to them herein.

Shares means, as at the date of this Agreement fifty thousand (50 000) ordinary
registered shares in Caspi Neft TME JSC (National Identification Number
KZ1C41630019) with a nominal value of one thousand (1 000) tenge each,
representing one hundred percent (100%) of the issued and paid-up shares in
Caspi Neft TME JSC, and any other additional Securities acquired by the
Shareholders after the date of this Agreement.

Conditional Share Transfer Agreement means the Conditional Share Transfer
Agreement executed among TuranAlem Securities JSC, Transmeridian Exploration,
Inc. and Bramex Management, Inc. dated on or about the date of this Agreement.

Secured Obligations means the (i) obligations of the Shareholders to perform the
Share Transfer in favour of the Securities Agent or as otherwise directed by the
Securities Agent in accordance with the Conditional Share Transfer Agreement,
evaluated by an agreement of the Parties as 250 000 000 US dollars to be
performed by 31 December 2010, and (ii) any other obligations of the
Shareholders towards the Securities Agent to properly perform the Conditional
Share Transfer Agreement.

Encumbered and Pledged Property means the Shares.

Parties means the Securities Agent and Shareholders, and a Party means any of
them.

 

Page 1



--------------------------------------------------------------------------------

Share Encumbrance Transaction means the Encumbrance and Pledge arising
hereunder.

Caspi Neft TME JSC means Caspi Neft TME Joint Stock Company incorporated and
existing under the laws of the Republic of Kazakhstan, registration number
10139-1904-AO (IU).

 

2 Encumbrance and Pledge of the Shares

 

2.1 As security for the Secured Obligations, the Shareholders hereby
unconditionally and irrevocably encumber and pledge the Shares to the Securities
Agent.

 

2.2 The Encumbrance and Pledge created hereby provide the claims of the
Securities Agent with a priority over claims of any other person in respect of
the Shares, except for any claims having priority over the claims of the
Securities Agent by operation of the effective legislation of the Republic of
Kazakhstan.

 

2.3 The Encumbrance and Pledge of the Shares shall arise from the time of
registration of the Share Encumbrance Transaction in accordance with the
effective legislation of the Republic of Kazakhstan. The Shareholders undertake
to properly and promptly register the Share Encumbrance Transaction at their own
expense in accordance with the effective legislation of the Republic of
Kazakhstan.

 

2.4 Any release of the Encumbrance and Pledge of the Shares shall only be upon
mutual written consent of the Parties.

 

2.5 The Parties agree that the Shares Encumbered and Pledged by the Shareholders
to the Securities Agent hereunder shall be evaluated as 250 000 000 US dollars.

 

3 Ability to Use the Shares; Further Pledge and Encumbrance of the Shares

 

3.1 The Shares shall remain possessed and enjoyed by the Shareholders with the
right to exercise the rights of the Shareholders as the shareholders of Caspi
Neft TME JSC, including to attend, take part in and vote at any shareholders’
meetings of Caspi Neft TME JSC, right to receive dividends, and to otherwise
exercise and enforce its shareholders’ rights subject only to the terms of this
Agreement.

 

3.2 All risks of loss of the Shares or any related rights shall be borne by the
Shareholders.

 

3.3 The Shareholders shall have no right to assign or otherwise dispose of or
encumber the Shares or any part thereof, with the exception of the disposal of
the Shares in favour of the Securities Agent under the Conditional Share
Transfer Agreement.

 

4 Failure to Perform or Improper Performance of the Secured Obligations

In the event of failure to perform or improper performance of the Secured
Obligations, the Securities Agent shall have the right, within the framework of
the legislation of the Republic of Kazakhstan, to exercise all rights and
remedies with regard to the Shares as a secured party in accordance with the
legislation of the Republic of Kazakhstan, including, but not limited to, the
extrajudicial enforced sale proceedings. For this purpose, the Securities Agent
shall enjoy all rights of a secured party provided for by the legislation of the
Republic of Kazakhstan.

 

5 Assignment

None of the Parties may assign their respective rights and obligations hereunder
without the prior written consent of the other Party.

 

Page 2



--------------------------------------------------------------------------------

6 Partial Invalidity

If any provision contained herein shall be invalid, illegal or unenforceable in
any respect under any applicable law, the validity, legality and enforceability
of the remaining provisions contained herein shall not in any way be affected or
impaired.

 

7 Amendments

No amendment or waiver of any provision of this Agreement nor consent to any
departure by the Shareholders from the terms of this Agreement shall be
effective unless the same shall be in writing and signed by the Parties’ duly
authorised representatives and registered if required, and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it is given and after registration (if applicable).

 

8 Termination of Encumbrance and Pledge

The Encumbrance and Pledge granted under this Agreement shall terminate:

 

  (a) after full performance of the Secured Obligations;

 

  (b) upon written agreement of the Parties; or

 

  (c) in the event of sale of the Shares under Article 4 of this Agreement.

 

9 Applicable Law

This Agreement shall be governed by the law of the Republic of Kazakhstan. Any
disputes arising from or in connection with this Agreement shall be settled in
accordance with the procedure provided for by Article 7(e) of the Conditional
Share Transfer Agreement.

 

10 Counterparts and Facsimiles; Languages

 

10.1 The Parties agree that this Agreement may be signed in counterparts at
different times and in different places without the Parties being in each
other’s presence, each of which so executed shall be deemed to be an original
and such counterparts together shall be but one and the same instrument. A copy
of this Agreement executed by any Party and transmitted by facsimile shall be
binding upon the Parties in the same manner as an original executed and
delivered in person.

 

10.2 This Agreement was executed in the English and Russian languages and was
prepared in the Kazakh language and, if there is any discrepancy or
inconsistency between the English, Kazakh or Russian versions, the English
version shall prevail.

[signature page follows]

 

Page 3



--------------------------------------------------------------------------------

The Agreement is signed by the parties or their duly authorised representatives.

 

TuranAlem Securities JSC   

)

)

)

)

    

/s/ Kairat K. Bektanov

Transmeridian Exploration, Inc.   

)

)

)

)

    

/s/ Earl W. McNiel

Bramex Management, Inc.   

)

)

)

)

    

/s/ Earl W. McNiel

 

Page 4